DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification filed on 10/21/2020 is acknowledged and entered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 11, 12, 13, 14, 15, 16, 17, 18, 19, 21-23, 25-26 are rejected under pre-AIA  35 U.S.C. 102(b) and/or 102(e) as being anticipated by Tadros et al. (2005/0100853).
. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tadros et al. as applied to claim 11/16 above, and further in view of Phan et al. (2001/0041320).
	To the extent that Tadros does not explicitly or inherently discloses the aligner with various properties in one region to another region as claimed, Phan teaches an aligner with various hardness and elasticity in different regions ([0015], [0012], claim 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tadros by providing the aligner with various hardness and elasticity as taught by Phan in order to allow stiffer or harder regions to more firmly engage teeth and apply repositioning forces, while the less stiff or softer layers can be used to provide compliance and greater elasticity. 
Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. In response to the argument regarding Tadros reference that the appliance contains polymeric mixture and at no point does Tadros teach first layer is polyester and second layer is elastomeric polymer, it is noted that Tadros teaches forming multilayer aligner with various materials, each with different materials as set forth above. Tadros shows the additional layers are applied to the polymeric mixture sheet later. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772